Name: 88/63/EEC: Commission Decision of 15 July 1987 approving an integrated Mediterranean programme for the DrÃ ´me (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-02-04

 Avis juridique important|31988D006388/63/EEC: Commission Decision of 15 July 1987 approving an integrated Mediterranean programme for the DrÃ ´me (Only the French text is authentic) Official Journal L 032 , 04/02/1988 P. 0032 - 0039*****COMMISSION DECISION of 15 July 1987 approving an integrated Mediterranean programme for the DrÃ ´me (Only the French text is authentic) (88/63/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (1), and in particular Article 7 thereof, Whereas France has presented to the Commission an integrated Mediterranean programme (IMP) for the DrÃ ´me; Whereas, in accordance with Article 7 of Regulation (EEC) No 2088/85, the DrÃ ´me IMP has been submitted by the Commission in amended form to the Advisory Committee for Integrated Mediterranean Programmes, which has given a positive opinion; Whereas the DrÃ ´me IMP, including its financial plan, may therefore be approved by the Commission; Whereas the DrÃ ´me IMP relates to the period from 20 February 1986 to 19 February 1993; Whereas the DrÃ ´me IMP contains measures which constitute a specific programme of action and which are eligible for assistance from the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, by virtue of the second paragraph of Article 12 (1) of Regulation (EEC) No 2088/85; Whereas in order to ensure its effectiveness, the DrÃ ´me IMP will be carried out in two successive phases and a financial plan has as yet only been drawn up in respect of the first phase; Whereas expenditure on the measures constituting the DrÃ ´me IMP is estimated at 51 130 000 ECU for the period from 20 February 1986 to 31 December 1988 inclusive; Whereas the Community contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 is estimated at 8 650 000 ECU for that period, HAS ADOPTED THIS DECISION: Article 1 The DrÃ ´me IMP, in the version submitted to the Commission on 20 February 1986, as subsequently modified after examination by the Commission and following consultation of the Advisory Committee for Integrated Mediterranean Programmes, is hereby approved. The estimates of total expenditure and the estimated contributions from each Community budgetary source are shown in the financial plan of the DrÃ ´me IMP. In so far as the measures are carried out in accordance with the DrÃ ´me IMP, within the limits of the overall expenditure estimates and in compliance with the rules and procedures relating to each source of Community financing, the Commission shall pay the Community contributions specified in the financial plan for the DrÃ ´me IMP. Article 2 The contribution from the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85 shall not exceed 8 650 000 ECU in respect of the expenditure to be incurred in the period from 20 February 1986 to 31 December 1988 on measures to be financed in the context of the DrÃ ´me IMP, estimated at 51 130 000 ECU. Article 3 Pursuant to Article 15 (2) of Regulation (EEC) No 2088/85, a first instalment from the special budget heading referred to in Article 11 (2) of that Regulation amounting to 1 500 000 ECU is hereby committed, in accordance with the financial plan of the DrÃ ´me IMP. Article 4 Where a measure is financed partly out of appropriations from a structural Fund and partly out of the special budget heading, an advance may be paid from each of those sources, according to the rules applicable to each source. Article 5 This Decision is addressed to the French Republic. Done at Brussels, 15 July 1987. For the Commission Grigoris VARFIS Member of the Commission (1) OJ No L 197, 27. 7. 1985, p. 1. PROGRAMME CONTRACT THE COMMISSION OF THE EUROPEAN COMMUNITIES hereinafter referred to as 'the Commission', THE FRENCH REPUBLIC, THE RHÃ NE-ALPES REGION, and THE DÃ PARTEMENT DE LA DRÃ ME, hereinafter referred to jointly as 'the parties', HAVE AGREED AS FOLLOWS: TITLE I Joint implementation of the Integrated Mediterranean Programme for the DrÃ ´me (hereinafter referred to as the 'IMP') Article 1 This contract shall constitute a programme contract within the meaning of Article 9 of Regulation (EEC) No 2088/85. It shall enter into force on 20 February 1986 and shall expire when the Commission closes accounts in respect of the Community budgetary contributions. Within the framework of this contract, the parties agree to undertake joint action to ensure effective implementation of the IMP in accordance with the conditions laid down in the programme as adopted by the Commission Decision of 15 July 1987. The purpose of such joint action shall be to ensure the effectiveness of the initiatives taken to implement the IMP as an integrated approach to development by: - defining responsibilities so as to ensure appropriate management of all public funds from budgetary resources referred to in the financial plan of the IMP, with due regard to Community policies, - establishing machinery for coordinating and mobilizing all the administrations concerned, together with the bodies representing the beneficiaries and economic agents in the Region, - establishing arrangements for reliable, relevant and rapid information provision on the implementation of the IMP and its economic and social impact. TITLE II Management and coordination responsibilities Article 2 The Minister for European Affairs shall be responsible vis-Ã -vis the European Community for general matters concerning the implementation of all IMPs for France, and in particular for compliance with the provisions of this contract. Article 3 1. The Prefect and State Commissioner for the DrÃ ´me and the Chairman of the DÃ ©partement Council shall be responsible, within their respective fields of competence, for the effective implementation of the IMP. They shall be assisted by a Monitoring Committee meeting in the DrÃ ´me which they will jointly chair. The tasks and responsibilities of the Committee shall be those laid down in Chapter 5, point 2 of the IMP and any other task assigned to it by agreement beween the parties. The composition of the Monitoring Committee shall be as set out in Annex I. 2. The French authorities shall decide on the coordination machinery required at national level. 3. The Commission, where appropriate in consultation with the European Investment Bank, shall decide on the coordination machinery at Community level. Article 4 The parties undertake, within their respective fields of competence, to issue any appropriate instructions to the persons to whom tasks are assigned under this programme contract, with a view to securing the consultation and coordination necessary for the smooth implementation of the IMP at all levels, and more particularly with all interested parties in the DrÃ ´me. Article 5 The French authorities shall appoint within the public administration in the DrÃ ´me an official responsible for monitoring each of the subprogrammes making up the IMP. Each monitoring official shall see to it that full and standardized information is supplied to the permanent members of the Monitoring Committee on each of the measures making up the subprogramme for which he is responsible, in the manner provided for in Article 12 and 13 of this contract. He shall at all times bring to the attention of the Prefect and State Commissioner for the DrÃ ´me and the Chairman of the DÃ ©partement Council the various administrative, technical or budgetary initiatives necessary to ensure effective implementation as approved of the subprogramme for which he is responsible. Under the authority of the Chairman of the Monitoring Committee, the monitoring official shall also chair the meetings of technical working parties set up to prepare the ground for discussions within the Monitoring Committee. Article 6 Before 31 July 1987, the Prefect and State Commissioner for the DrÃ ´me and the Chairman of the DÃ ©partement Council shall, within their respective fields of competence and on the basis of equal representation, appoint the members of the Monitoring Committee. Jointly, they shall designate the monitoring officials from amongst the members of the Monitoring Committee. The Secretary of the Monitoring Committee shall be the Secretary-General of the prefecture, who shall be responsible for the necessary coordination with the services of the DÃ ©partement and, where appropriate, the RhÃ ´ne-Alpes Region. Before 31 July 1987, the Commission shall appoint its representatives on the Monitoring Committee and ask the European Investment Bank to appoint its representative. The French authorities shall be informed thereof. Under the authority of the Chairman of the Monitoring Committee, the Secretary shall take all the necessary steps to ensure the proper functioning of the Monitoring Committee, including the handling of information. Article 7 The parties shall agree on the appointment of an independent assessment body before 31 December 1987. This body shall possess the professional experience and knowledge necessary to perform its task. It shall be engaged on the basis of a limited-duration contract, on terms agreed between the parties. The assessment body shall be remunerated out of the appropriations available under the 'monitoring and assessment' heading of the implementation subprogramme. Its representative shall have the right to speak at meetings of the Monitoring Committee. Finally, the independent assessment body shall have the right to send a representative to inspect operations in progress. Inspection visits shall, however, be subject to prior notice and the representative of the assessment body shall be accompanied by an official designated by the Chairmen of the Monitoring Committee. TITLE III Management of budgetary resources Article 8 With a view to providing for the implementation of the measures already selected for financing under the IMP, the estimated timetable for commitments and payments from the various sources of Community budget financing is indicated in Annex II. These commitment and payment estimates are in current ECU. Community contributions under the IMP shall be committed and paid in ECU. Where commitments and reimbursements under the EAGGF Guidance Section are preceded by an additional inquiry on the basis of the dossier submitted in national currency, the conversion rate applied following verification of the eligible expenditure in national currency shall be that applicable for the month during which the inquiry is completed. As regards advances and the calculation of the amounts remaining due after the payment of advances, the exchange rate applied in converting French francs into ECU shall be the rate applicable for the month in which the Commission received the application for an advance or payment claim. Starting in 1988 and not later than 31 March each year, the secretariat of the Monitoring Committee shall, in consultation with the DÃ ©partement Council and administration, draw up financial estimates for the current year identifying separately the appropriations managed by the national authorities, the DÃ ©partement and, where applicable, other local authorities. These forecasts shall be prepared on the basis of the individual budgets drawn up by the various competent authorities, permitting direct comparisons with the annual financial forecasts for each subprogramme within the IMP, measure by measure. They shall also indicate the amount of Community aid planned for implementing these measures. Article 9 Not later than 15 October 1988, the French authorities shall present to the Commission a draft detailed financial plan for the years 1989 to 1993 inclusive. They shall also propose any amendments or clarifications to be made to the technical and financial notes annexed to the programme. The parties shall, in July 1988, check on the establishment and functioning of the coordination, mobilization and monitoring machinery referred to in this contract and shall consider the implications for the continued implementation of the IMP. The Commission shall then, after consulting the French parties, determine, together with any amendments, the list and schedule of measures to be adopted under the IMP for the period after 1988, revising the technical and financial notes annexed to the IMP accordingly and communicating the IMP as amended to the French authorities. In sufficient time to ensure that implementation of the IMP can continue without interruption, the estimated timetable for commitments and payments from the various sources of Community budget financing shall be updated and incorporated in an agreement supplementary to this programme contract. Article 10 In the event of irregularities in the functioning of the coordination and monitoring machinery, for the IMP as compared with the provisions of this contract, Article 17 (4) of Regulation (EEC) No 2088/85 may be applied. In general, if the Commission were considering applying Article 17 (3) or (4) of Regulation (EEC) No 2088/85, the French Republic would be given an opportunity to submit its observations within the time limits set by the Commission. TITLE IV Arrangements for appraising, evaluating and, more generally, monitoring operations Article 11 The parties hereby agree to establish jointly, not later than 31 December 1987, a monitoring system aimed at securing: - the drawing-up before the beginning of each financial year of a list of the projects yet to be defined in the IMP and, for those covered by the aid schemes, three months after the end of each financial year, a list of the projects financed under the IMP, - the monitoring in financial and physical terms of the implementation of the financial plan, on the basis of a standardized format for the main body of the information designed to facilitate computer processing by Community, national or regional authorities. This monitoring system shall pay due regard to the internal appraisal, evaluation and monitoring rules of each Community structural fund and each national or regional source of financing, bearing in mind the need for simplification and harmonization. The monitoring system shall, as far as possible, contribute to the process of evaluating the economic and social impact of the IMP. Article 12 At the end of each quarter, each monitoring official shall make sure that the financial statements showing the position as regards implementation of his subprogramme in the DrÃ ´me in terms of commitments and payments are recorded by the monitoring system. This information shall be available to the Monitoring Committee from its secretariat. Observing the same timetable, the Commission shall inform the secretariat of the Monitoring Committee of any direct payments made by the Community to final beneficiaries in respect of measures forming part of the IMP where the financing arrangements provide for such payments. Article 13 At the end of each half-year, the monitoring official shall prepare for the Monitoring Committee a report on the state of implementation of the subprogramme for which he is responsible, indicating public expenditure, total expenditure and physical indicators, and specifying for each measure the changes as compared with forecasts for the IMP. The report shall make particular reference to measures in respect of which the level of total expenditure in two successive half-yearly reports is 50 % lower than that given in the schedule for the IMP, averaged over the year. Article 14 The independent assessment body shall submit an annual report to the Monitoring Committee not later than 31 March of the year following the year in question, taking due account of the information collected in the course of the financial and physical monitoring process. This report shall be confidential. It shall be made available only to the members of the restricted Monitoring Committee, which shall deliver an opinion on it. The Chairmen shall then report to the enlarged Monitoring Committee and communicate their conclusions to those bodies responsible for the implementation of measures forming part of the IMP which are not represented on the Monitoring Committee. TITLE V Information to be supplied in support of Community grant applications Article 15 Payment claims shall be submitted in accordance with the rules of each Fund. Any changes that have to be made to existing forms in order to take account of Community financing over and above the ceilings laid down in the provisions governing the Funds shall be notified to the French authorities by the Commission in good time. As regards payments under the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85, the Commission shall communicate the forms to be submitted for annual payment claims to the French Republic before 30 November 1987. As regards the specific action programme for the DrÃ ´me financed by the EAGGF Guidance Section under Article 12 (1) of Regulation (EEC) No 2088/85, the French authorities shall comply with the procedures adopted by the Community for the application of Council Regulations (EEC) No 1760/78 (1) during the implementation of the DrÃ ´me IMP, given that commitments under the IMP will be effected in annual instalments. The French authorities may submit a proposal for a new outline programme in respect of the improvement of rural infrastructure and forestry measures. Article 16 As from the date on which this contract is signed, cofinancing shall be assessed at the level of each measure, thereby making it possible, where necessary, to effect adjustments in the rate of Community assistance towards eligible expenditure for each project or operation, such adjustments being confined to financing under the special budget heading referred to in Article 11 (2) of Regulation (EEC) No 2088/85: the sum of the contributions allocated to all operations forming part of a measure shall be taken as the reference figure for assessing cofinancing from the two sources of funding. Before the contract is signed, the French authorities shall document the counterparts to Community financing with precise details of the projects to be funded under the IMP. For the period 1986 to 1988 as a whole, the French authorities shall ensure that Community budget financing for this IMP is additional to the financing already provided for in the plan contract and agreements supplementary thereto described in Chapter 3, points 3.1 and 3.2 of the IMP. Before 31 August 1989, a report shall be prepared for the Monitoring Committee and the Commission with a view to permitting payment of the balances remaining due for the period 1986 to 1988. TITLE VI Compliance with Community policies Article 17 The French authorities shall submit to the Commission for agreement beforehand in relation to Community financing all productive investment projects with a total cost exceeding 15 million ECU in respect of which such financing is proposed, together with the feasibility and profitability studies normally required for such projects by the European Regional Development Fund. The Commission reserves the right to introduce for all programmes financed by the Community notification or information procedures for other categories of productive investment projects in respect of which Community assistance is proposed. In the case of all infrastructure investment projects costing more than 15 million ECU, the French authorities shall also transmit to the Commission for its agreement a socio-economic cost benefit analysis. Industrial and infrastructure projects costing more than 15 million ECU shall be examined by the Monitoring Committee in the light of the findings of the studies referred to above. Article 18 The French parties also agree to present to the Commission at the end of each half-year grouped references to the invitations to tender published in the Official Journal of the European Communities and a report on the award procedures designed to show that Council Directive 77/62/EEC (2), Commission Decision 80/797/EEC (3) and Council Directive 71/305/EEC (4) have been complied with. Article 19 The French parties shall take the necessary steps to publicize the granting of Community assistance as widely as possible. In the case of individual projects costing more than 500 000 ECU, permanent signboards shall be erected at the sites of the said projects. Article 20 No one project may enjoy both Community assistance under this IMP and any other form of Community assistance. TITLE VII Recipients of payments made by the Commission Article 21 Community contributions towards the IMP from budgetary resources shall be paid to recipients in accordance with the rules of each Community structural Fund. The parties undertake to endeavour, as far as is at all possible, to ensure that advances under Article 11 (2) of Regulation (EEC) No 2088/85 are paid to the Agence Centrale Comptable du TrÃ ©sor not more than one-and-a-half months after the Commission has received an application for payment of an advance with the necessary supporting documents, for subsequent transfer via the budget of the Ministry of the Interior to the Prefect and State Commissioner for the Region not more than one-and-a-half months after receipt of the payments effected by the Community. Article 22 The Region or the DÃ ©partement may take the necessary steps to pay advances on the expected Community contributions from public funds, in so far as required to ensure that project implementation timetables are adhered to. The Monitoring Committee shall deliver opinions on this question at regular intervals. TITLE VIII Conditions governing the adoption of agreements supplementary to the contract Article 23 Substantial changes to the IMP shall be the subject of agreements supplementary to this contract. TITLE IX Final provision Article 24 Any dispute between the parties as to the interpretation of this contract which cannot be settled amicably shall be referred to the Court of Justice of the European Communities. Done at Paris, 17 July 1987. For the Commission G. VARFIS Member of the Commission For the French Republic G. LEFEBVRE The Prefect and State Commissioner for the DrÃ ´me For the Region C. BERAUDIER The Chairman of the Regional Council For the DÃ ©partement R. PESCE The Chairman of the DÃ ©partement Council (1) OJ No L 204, 28. 7. 1978, p. 1. (2) OJ No L 13, 15. 1. 1977, p. 1. (3) OJ No L 234, 5. 9. 1980, p. 33. (4) OJ No L 185, 25. 8. 1971, p. 5. ANNEX I DÃ PARTEMENT DE LA DRÃ ME COMPOSITION OF THE MONITORING COMMITTEE 1. Restricted 1.1. DÃ ©partement: - The Chairman of the DÃ ©partement Council - Four representatives of the DÃ ©partement Council designated by the Chairman of the DÃ ©partement Council 1.2. State: - The Prefect and State Commissioner for the DÃ ©partement - Four officials designated by the Prefect 1.3. Region: - The Chairman of the Regional Council 1.4. State (at regional level) - The Prefect and State Commissioner for the Region 1.5. European Communities: - Three Commission representatives - A representative of the European Investment Bank 1.6. Secretariat: - The Secretary-General of the DÃ ©partement 2. Enlarged In addition: - The two Sub-Prefects - Four Vice-Chairmen of the DÃ ©partement Council - The Chairmen of the Chambers of Commerce, Industry, etc. (three) - The representatives of the Development Associations (three) - The Chairman of the DÃ ©partement Tourism Committee - The Chairman of the Business Development Agency - The Head of the Regional Office for Vocational Training Questions - The DÃ ©partement Education Officer - The DÃ ©partement Resources Director ANNEX II DRÃ ME IMP (in millions ECU) 1.2,9 // // // Source // Financial forecasts: estimated schedule // 1.2,4.5,9 // // Commitments // Payments // // // // // // 1.2.3.4.5.6.7.8.9 // // 1987 // 1988 // Total // 1987 // 1988 // 1989 // 1990 // Total // // // // // // // // // // 1. EAGGF // // // // // // // // // - direct/indirect operations // 1,11 // 1,52 // 2,63 // 0,89 // 1,44 // 0,30 // - // 2,63 // 2. ESF (1) // 1,32 // 0,80 // 2,12 // 0,79 // 0,75 // 0,42 // 0,16 // 2,12 // 3. Article 551 // 5,40 // 3,25 // 8,65 // 2,70 // 2,37 // 1,95 // 1,63 // 8,65 // // // // // // // // // // Total // 7,83 // 5,57 // 13,40 // 4,38 // 4,56 // 2,67 // 1,79 // 13,40 // // // // // // // // // (1) Assistance totalling 0,41 million ECU was committed in 1986 in accordance with the ESF procedures.